Citation Nr: 0600039	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  97-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic bowel 
disorder, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for a chronic 
disability manifested by swollen glands in the neck region, 
to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a chronic back 
disorder, to include as due to exposure to Agent Orange.

4.  Entitlement to an initial compensable rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to July 
1962, and from October 1962 to March 1975, including 
honorable service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1996 and April 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  

The Board first considered this appeal in September 1998 and 
denied all claims.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in March 2001, the Court vacated the Board's decision and 
remanded all issues on appeal for compliance with the 
Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)).  The Board, in turn, 
remanded the claims on appeal for further development by the 
RO in September 2001.

During the course of the veteran's appeal, a number of issues 
that were originally before the Board were granted in full 
and are no longer before the Board.  Most recently, in 
October 2004, the RO granted entitlement to service 
connection for glaucoma, granting in full the claim of 
entitlement to service connection for an eye disorder as the 
veteran had advised VA in December 2003 that glaucoma was the 
only eye disorder claimed that had not been granted in his 
favor.  As such, the only issues remaining on appeal are as 
set forth on the title page of this decision and the RO has 
performed all requested development and continued the denial 
of benefits sought.  Thus, the appeal is properly returned 
for further appellate consideration.

The veteran also appealed the assignment of initial ratings 
and effective dates for various disabilities for which 
service connection was granted in November 2002 and December 
2003 rating decisions.  A Statement of the Case was issued by 
the RO in October 2004, but the veteran has not perfected his 
appeal of those issues by submitting a substantive appeal as 
required by 38 C.F.R. § 20.202.  Therefore, the issues 
addressed in the October 2004 Statement of the Case are not 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was evaluated for in-service gastrointestinal 
symptoms but no diagnosis of a bowel disorder was recorded at 
that time and the post-service medical evidence rules out a 
current diagnosis of a bowel disorder.

3.  The medical evidence rules out a current diagnosis of a 
disability manifested by swollen glands in the neck region.

4.  The veteran was evaluated during service for back pain 
but a chronic back disability is not shown in the service 
medical records, to include the report of a separation 
examination; there is no post-service medical evidence of a 
back disability, to include arthritis of the lumbosacral 
spine, until many years after the veteran's separation from 
service; the medical evidence shows no link between a current 
back disability and service, and the veteran's current back 
disability is not one of the presumptive diseases for 
veteran's exposed to Agent Orange while on active duty in 
Vietnam.




6.  The veteran has recurrent mild to moderate internal 
hemorrhoids with periodic itching, swelling and pain; the 
medical evidence does not show evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences; persistent bleeding 
and secondary anemia; or hemorrhoids with fissures.


CONCLUSIONS OF LAW

1.  A claimed chronic bowel disability was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).

2.  A claimed chronic disability manifested by swollen gland 
in the neck region was not incurred in or aggravated by 
active service, nor is such a disability presumed to have 
been incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

3.  A chronic back disability, including degenerative joint 
disease of the lumbosacral spine, was not incurred in or 
aggravated by active service; arthritis of the lumbosacral 
spine may not be presumed to have been incurred therein, nor 
may a current back disability be presumed to have been 
incurred as a result of exposure to herbicides during 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005)

4.  The criteria for an initial or staged compensable rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.16, 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
See 38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that 
the discussions in the November 1996 and April 1997 rating 
decisions; the May 1997 Statements of the Case; the September 
1998 Board Decision; the September 2001 Board Remand; the 
February 1998 and July 2004 Supplemental Statements of the 
Case; and letters sent to the veteran by the RO dated in 
October 2001, adequately informed him of the information and 
evidence needed to substantiate his claims.  The July 2004 
Supplemental Statement of the Case set forth the laws and 
regulations applicable to the veteran's claims, including 
38 U.S.C.A. §§ 5103 and 5103A.  Further, letters from the RO 
to the veteran dated in October 2001 informed him of the 
types of evidence that would substantiate his claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the veteran does not contain the precise language of the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Specifically, in its VCAA 
notice, Statements of the Case and Supplemental Statements of 
the Case, the RO informed the veteran of the evidence already 
of record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran advised VA in April 2002 that he did not have any 
additional evidence to submit and/or identify for VA to 
obtain.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court's statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the 
claim.  See VAOPGCPREC 1-2004.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appealed AOJ 
decision was pending at the time the VCAA was enacted and, as 
such, notice prior to that decision was not possible.  
Fortunately, the Court acknowledged in Pelegrini that some 
claims were pending at the time the VCAA was enacted and that 
proper notice prior to the initial AOJ decision was 
impossible.  The Court specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based and the Board specifically finds 
that the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, as noted above, the RO 
contacted the veteran by October 2001 letters and asked him 
to identify all medical providers who treated him for the 
various disabilities for which he claims entitlement to 
service connection.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent a number of VA 
examinations and that opinions were sought as to etiology and 
severity of diagnosed disabilities.  The Board finds that the 
examination reports, along with the veteran's treatment 
records and service medical records, provide sufficient 
findings upon which to determine the claims on appeal.  Thus, 
there is no duty to provide another examination or medical 
opinion.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Service Connection

The veteran contends that he his chronic bowel disorder, 
chronic swollen neck glands, and a back disorder began during 
his active service and have continued since that time.  He 
also asserts, in essence, that these disabilities are linked 
to his exposure to Agent Orange during a tour of duty in 
Vietnam.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005). 

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, as is the case 
here, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied:  Chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of 
this section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more any time 
after service, except that chloracne and porphyria cutanea 
tarda shall have become manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42600, at 42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98- 542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
United States Court of Appeals for the Federal Circuit has 
held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Initially, the Board notes that to the extent that the 
veteran may contend that he currently has a disorder that is 
related to in-service exposure to Agent Orange, there is no 
medical evidence of a malignant bowel disorder, a malignant 
disability manifested by swollen neck glands, or a back 
disability, which is statutorily recognized as one of the 
diseases attributable to Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).  Thus, the nexus requirement for each of 
those claims may not be satisfied by the statutory 
presumption associated with Agent Orange because the veteran 
was not diagnosed with a disorder of the type listed among 
those diseases considered associated with exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e). 

The veteran's service medical records reveal that he 
complained of bowel pain and right flank pain in December 
1973 and December 1974.  December 1974 upper gastrointestinal 
and bowel X-ray studies were normal.  At the veteran's 
February 1975 discharge examination, he reported that he had 
pain in his right side of 10 years duration.  The service 
medical records, however, including the report of the 
separation examination, are negative for a diagnosis of a 
bowel disorder.  

The service medical records also reflect that the veteran 
complained of pain in his right leg muscle, due to playing 
football, in September 1960 and March 1963.  In August 1961, 
he was seen with complaints of back pain.  There were no 
complaints noted or diagnosis rendered of swollen glands or 
any type of glandular disorder, nor of a back disability, 
upon the discharge examination in February 1975.

Post-service treatment records reveal that the veteran has 
had periodic complaints of low back pain and stomach aches; 
there is no evidence of complaints related to a glandular 
disorder.  In September 1996, the veteran gave a history of 
low back and leg pain and was determined to have diabetic 
neuropathy.  The RO granted service connection for diabetes 
and its complications, to include peripheral neuropathy based 
on his exposure to herbicides while on active duty in 
Vietnam. 

In May 2003, the veteran underwent a thorough VA examination 
and the examiner reviewed all pertinent medical records.  The 
veteran complained of dark stool and morning abdominal pain 
prior to having a bowel movement.  He also related having 
swollen neck glands every four to five months followed by a 
sore throat.  The veteran stated that he had low back pain 
that was treated during service, that he currently had low 
back pain, and that he did not recall any specific back 
injury.  X-rays of the spine revealed degenerative joint 
disease of the lumbosacral spine and diffuse idiopathic 
skeletal hyperostosis.  Computerized tomography (CT) scan of 
the neck showed no current adenopathy.  The diagnoses 
included transient adenopathy, constipation, and degenerative 
arthritis of the low back.  The examiner  concluded that the 
veteran did not have a discernable bowel disorder causally 
related to service, nor did he have a chronic swollen gland 
disorder as the description supplied by the veteran was more 
likely associated with acute, self-limiting illnesses.  The 
examiner also opined that there was no medical evidence that 
the veteran's current back disorder was related to his period 
of service, including the treatment received during service.

There must be a diagnosed disability in order for VA 
compensation benefits to be awarded.  VA does not generally 
grant service connection for pain alone, without an 
identified underlying basis for the symptom.  For example, 
"pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds.  (The 
notable exception is 38 C.F.R. § 3.317, which permits, in 
some circumstances, service connection of signs or symptoms 
that are objective indications of chronic disability, even 
though such disability is due to undiagnosed illness.)  Thus, 
even though the veteran has complaints of various symptoms 
that he believes to be due to a bowel disability and a 
chronic swollen gland disorder, there is no medical or 
competent evidence of a diagnosis of either claimed disease 
for which service connection could be granted. Under these 
circumstances, the Board finds that service connection for 
claimed chronic bowel and chronic swollen neck gland 
disorders, to include as due to exposure to herbicides, must 
be denied.

The Board recognizes the veteran's contentions regarding his 
belief that he has bowel and chronic swollen neck gland 
disorders that began during or as the result of service.  
However, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis or 
medical causation of the claimed diseases.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As a result, his own 
assertions are not probative to the question of whether he 
has a bowel disorder or a chronic swollen neck gland disorder 
linked to any incident of service, to include herbicide 
exposure.

As for the veteran's diagnosed back disability, the medical 
evidence shows that he did not have a chronic back disability 
upon discharge from service in 1975, and that he was not 
found to have a chronic back disability, to include arthritis 
within one year of discharge from service.  Additionally, 
there is no medical evidence to suggest that the veteran's 
currently diagnosed back disabilities are due to exposure to 
herbicides during service.  The only medical opinion of 
record addressing the question of a nexus to service is to 
the effect that there is no evidence of a link between 
current back disability and service.  Absent medical evidence 
linking a currently diagnosed back disability to the 
veteran's service and/or an event that he experienced during 
service, service connection for a back disorder must be 
denied.

In summary, the veteran was evaluated during service for back 
pain but a chronic back disability was not shown in the 
service medical records, to include the report of a 
separation examination.  There is no post-service medical 
evidence of a back disability, to include arthritis of the 
lumbosacral spine, until many years after the veteran's 
separation from service, the medical evidence shows no link 
between a current back disability and service, and the 
veteran's current back disability is not one of the 
presumptive diseases for veteran's exposed to Agent Orange 
while on active duty in Vietnam.  The only competent evidence 
that addresses the contended causal relationship between a 
current back disability and service weighs against the claim.

The only evidence that the veteran's back disability is 
linked to service consists of his own statements.  However, 
as noted above, since the determinative issue in this case 
involves medical causation, competent medical nexus evidence 
is required. While a layperson is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a layperson is not competent to make 
a medical diagnosis or render a medical opinion, which 
relates a medical disorder to a specific cause.  Espiritu, 
supra.
Increased rating

The veteran asserts that his hemorrhoids are more disabling 
and warrant a compensable rating.  Specifically, he contends 
that he has large hemorrhoids with recurrent pain, itching 
and bleeding.  He also relates having difficulty with bowel 
movements.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Hemorrhoids, both internal and external, are evaluated using 
criteria found at 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Specifically, a noncompensable rating is assigned when there 
is evidence of mild or moderate hemorrhoids; a 10 percent 
rating is assigned when there is evidence of large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences; and, a 20 percent 
rating is assigned when there is evidence of hemorrhoids with 
persistent bleeding and secondary anemia, or hemorrhoids with 
fissures.

The veteran has undergone several VA examinations, most 
recently in May 2003, and relevant history has included 
episodes of problems associated with hemorrhoids two to four 
times per month.  In 1998, he stated that he had occasional 
bleeding with straining during bowel movements, and in 2003, 
he complained of dark stool.  There is no evidence of 
external hemorrhoids.  There were no internal hemorrhoids 
found upon examination in 1998.  Internal hemorrhoids were 
noted upon colonoscopy in 2003, but they were classified as 
non-thrombosed.  

There is no medical evidence to show that the veteran has 
been treated for large or thrombotic hemorrhoids.  
Additionally, there is no suggestion in the medical record 
that the veteran has become anemic due to persistent 
hemorrhoidal bleeding.  The medical evidence shows that the 
veteran has recurrent mild to moderate internal hemorrhoids 
with periodic itching, swelling and pain.  There is no 
competent evidence of large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences; persistent bleeding and secondary 
anemia; or hemorrhoids with fissures.

Given the evidence as summarized above, the Board finds that 
the veteran has mild to moderate hemorrhoids.  As such, a 
compensable rating on a schedular basis is not warranted.  
38 C.F.R. § 4.114, Diagnostic code 7336.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's hemorrhoids, which 
would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against each of the 
veteran's claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).









ORDER

Service connection for a chronic bowel disorder, to include 
as due to exposure to Agent Orange, is denied.

Service connection for a chronic disability manifested by 
swollen glands in the neck region, to include as due to 
exposure to Agent Orange, is denied.

Service connection for a chronic back disability, to include 
as due to exposure to Agent Orange, is denied.

An initial or staged compensable evaluation for hemorrhoids 
is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


